Citation Nr: 1024386	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-36 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bipolar 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to April 
1991. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to reopen the Veteran's service connection 
claim.

In May 2010, the Veteran presented testimony before the 
undersigned in a hearing in Washington, D.C.  A copy of the 
transcript has been associated with the claims folder. 

The issue of entitlement to service connection for bipolar 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2003, the RO declined to reopen a claim for 
service connection for bipolar disorder and the Veteran did 
not appeal.

2.  Evidence submitted since January 2003 raises a reasonable 
possibility of substantiating the claim for service 
connection for bipolar disorder.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision that denied service 
connection for bipolar disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for bipolar disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran on the issue in appellate 
status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In a September 2002 rating decision, the RO denied service 
connection for bipolar disorder.  Subsequently, in November 
2002 and January 2003 rating decisions, the RO declined to 
reopen the claim.     

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  The 
January 2003 decision is final because the Veteran did not 
file a timely appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

The Veteran filed this application to reopen his claim in 
February 2006.  As noted above, the claim of entitlement to 
service connection for bipolar disorder may be reopened if 
new and material evidence is submitted.  See supra 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009); 
Manio v. Derwinski, 1 Vet. App. 140 (1991);  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment records 
and post-service treatment records.  In denying the Veteran's 
service connection claim in September 2002, the RO determined 
that there was no evidence of bipolar disorder, or evidence 
that it occurred in or was caused by service.  In the 
November 2002 and January 2003 rating decisions, the RO 
declined to reopen the claim.  The RO essentially determined 
that while Veteran had submitted new evidence showing a 
diagnosis of bipolar disorder, the newly submitted evidence 
was not material as it did not raise a reasonable possibility 
that the claim would be substantiated.  

To reopen the claim, the new evidence must show that the 
Veteran's bipolar disorder is related to service.     

Evidence received since the last final decision for the claim 
of service connection for bipolar disorder includes VA 
clinical records and a psychiatric evaluation showing further 
treatment for current bipolar disorder.  Also of record is 
the Veteran's testimony at his hearing before the 
undersigned.  He testified that his mood cycles indicating 
bipolar disorder began in service and he had disciplinary 
problems as a result thereof.  He also testified that he 
served as an emergency medical technician.  The Board notes 
that the Veteran is competent to state his symptoms in 
service based on his observation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As there is now competent evidence that the 
Veteran hay have experienced symptoms related to bipolar 
disorder in service, the Board finds that he has submitted 
new and material evidence which raises a reasonable 
possibility of substantiating the claim for service 
connection. Consequently, the Board concludes that the claim 
may be reopened.  See 38 C.F.R. § 3.156(a) (2009).  To this 
extent, the appeal is granted. 


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
bipolar disorder is allowed.  To that extent only, the appeal 
is allowed.


REMAND

As noted above, the Veteran testified at his hearing that his 
mood cycles of bipolar disorder began in service, and he was 
disciplined therein.  He indicated that his problems in 
service included struggling with substance abuse, receiving 
Article 15's, having assault charges against him, and having 
domestic problems.  Review of the claims folder shows that 
service personnel records are not in the claims folder.  
Therefore, on remand, these records must be obtained.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center (NPRC), or other appropriate 
authority, and request that a search be 
conducted for all personnel records 
(including copies) pertaining to the 
Veteran during his period of service.  
The results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009).

2.	Then, after ensuring any other 
necessary development has been 
completed, including obtainining a VA 
examination and opinion if and only if 
it is determined that the information 
found in the service personnel records 
supports his claim, readjudicate the 
Veteran's claim.  If action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


